 



Exhibit 10.1
GTx, Inc.
Amended and Restated 2004 Non-Employee
Directors’ Stock Option Plan
Adopted January 14, 2004
Approved by Stockholders January 14, 2004
Amended and Restated on February 15, 2006
Approved by Stockholders April 26, 2006

1.   Purposes.

  (a)   Amendment and Restatement. This Plan amends and restates the GTx, Inc.
2004 Non-Employee Directors’ Stock Option Plan adopted January 14, 2004 (the
“Prior Plan”). All outstanding Options granted under the Prior Plan shall remain
subject to the terms of the Prior Plan. All Options granted subsequent to the
Effective Date shall be subject to the terms of this Plan (as an amendment and
restatement of the Prior Plan).     (b)   Eligible Option Recipients. The
persons eligible to receive Options are the Non-Employee Directors of the
Company.     (c)   Available Options. The purpose of the Plan is to provide a
means by which Non-Employee Directors may be given an opportunity to benefit
from increases in value of the Common Stock through the granting of Nonstatutory
Stock Options.     (d)   General Purpose. The Company, by means of the Plan,
seeks to retain the services of its Non-Employee Directors, to secure and retain
the services of new Non-Employee Directors and to provide incentives for such
persons to exert maximum efforts for the success of the Company and its
Affiliates.

2.   Definitions.

  (a)   “Accountant” means the independent public accountants of the Company.  
  (b)   “Affiliate” means any parent corporation or subsidiary corporation of
the Company, whether now or hereafter existing, as those terms are defined in
Sections 424(e) and (f), respectively, of the Code.     (c)   “Annual Grant”
means an Option granted annually to all Non-Employee Directors who meet the
specified criteria pursuant to Section 6(b).     (d)   “Annual Meeting” means
the annual meeting of the stockholders of the Company.     (e)   “Board” means
the Board of Directors of the Company.     (f)   “Capitalization Adjustment” has
the meaning ascribed to that term in Section 11(a).     (g)   “Change in
Control” means the occurrence, in a single transaction or in a series of related
transactions, of any one or more of the following events:

  (i)   any Exchange Act Person becomes the Owner, directly or indirectly, of
securities of the Company representing more than fifty percent (50%) of the
combined voting power of the Company’s then outstanding securities other than by
virtue of a merger, consolidation or similar transaction. Notwithstanding the
foregoing, a Change in Control shall not be deemed to occur solely because the
level of Ownership held by any Exchange Act Person (the “Subject Person”)
exceeds the designated percentage threshold of the outstanding voting securities
as a result of a repurchase or other acquisition of voting securities by the
Company reducing the number of shares outstanding, provided that if a Change in
Control would occur (but for the operation of this sentence) as a result of the
acquisition of voting securities by the

 



--------------------------------------------------------------------------------



 



      Company, and after such share acquisition, the Subject Person becomes the
Owner of any additional voting securities that, assuming the repurchase or other
acquisition had not occurred, increases the percentage of the then outstanding
voting securities Owned by the Subject Person over the designated percentage
threshold, then a Change in Control shall be deemed to occur;

  (ii)   there is consummated a merger, consolidation or similar transaction
involving (directly or indirectly) the Company and, immediately after the
consummation of such merger, consolidation or similar transaction, the
stockholders of the Company immediately prior thereto do not Own, directly or
indirectly, outstanding voting securities representing more than fifty percent
(50%) of the combined outstanding voting power of the surviving Entity in such
merger, consolidation or similar transaction or more than fifty percent (50%) of
the combined outstanding voting power of the parent of the surviving Entity in
such merger, consolidation or similar transaction;     (iii)   the stockholders
of the Company approve or the Board approves a plan of complete dissolution or
liquidation of the Company, or a complete dissolution or liquidation of the
Company shall otherwise occur;     (iv)   there is consummated a sale, lease,
license or other disposition of all or substantially all of the consolidated
assets of the Company and its Subsidiaries, other than a sale, lease, license or
other disposition of all or substantially all of the consolidated assets of the
Company and its Subsidiaries to an Entity, more than fifty percent (50%) of the
combined voting power of the voting securities of which are Owned by
stockholders of the Company in substantially the same proportions as their
Ownership of the Company immediately prior to such sale, lease, license or other
disposition; or     (v)   individuals who, on the date this Plan is adopted by
the Board, are members of the Board (the “Incumbent Board”) cease for any reason
to constitute at least a majority of the members of the Board; (provided,
however, that if the appointment or election (or nomination for election) of any
new Board member was approved or recommended by a majority vote of the members
of the Incumbent Board then still in office, such new member shall, for purposes
of this Plan, be considered as a member of the Incumbent Board).

  (h)   “Code” means the Internal Revenue Code of 1986, as amended.     (i)  
“Common Stock” means the common stock of the Company.     (j)   “Company” means
GTx, Inc., a Delaware corporation.     (k)   “Consultant” means any person,
including an advisor, (i) engaged by the Company or an Affiliate to render
consulting or advisory services and who is compensated for such services or
(ii) serving as a member of the Board of Directors of an Affiliate. However, the
term “Consultant” shall not include either Directors of the Company who are not
compensated by the Company for their services as Directors or Directors of the
Company who are merely paid a director’s fee by the Company for their services
as Directors.     (l)   “Continuous Service” means that the Optionholder’s
service with the Company or an Affiliate, whether as an Employee, Director or
Consultant, is not interrupted or terminated. The Optionholder’s Continuous
Service shall not be deemed to have terminated merely because of a change in the
capacity in which the Optionholder renders service to the Company or an
Affiliate as an Employee, Consultant or Director or a change in the entity for
which the Optionholder renders such service, provided that there is no
interruption or termination of the Optionholder’s Continuous Service. For
example, a change in status from a Non-Employee Director of the Company to a
Consultant of an Affiliate or an Employee of the Company will not constitute an
interruption of Continuous Service. The Board or the chief executive officer of
the Company, in that party’s sole discretion, may determine whether Continuous
Service shall be considered interrupted in the case of any leave of absence
approved by that party, including sick leave, military leave or any other
personal leave.

 



--------------------------------------------------------------------------------



 



  (m)   “Corporate Transaction” means the occurrence, in a single transaction or
in a series of related transactions, of any one or more of the following events:

  (i)   a sale or other disposition of all or substantially all, as determined
by the Board in its discretion, of the consolidated assets of the Company and
its Subsidiaries;     (ii)   a sale or other disposition of at least ninety
percent (90%) of the outstanding securities of the Company;     (iii)   a
merger, consolidation or similar transaction following which the Company is not
the surviving corporation; or     (iv)   a merger, consolidation or similar
transaction following which the Company is the surviving corporation but the
shares of Common Stock outstanding immediately preceding the merger,
consolidation or similar transaction are converted or exchanged by virtue of the
merger, consolidation or similar transaction into other property, whether in the
form of securities, cash or otherwise.

  (n)   “Director” means a member of the Board of Directors of the Company.    
(o)   “Disability” means the inability of a person, in the opinion of a
qualified physician acceptable to the Company, to perform the major duties of
that person’s position with the Company or an Affiliate of the Company because
of the sickness or injury of the person.     (p)   “Effective Date” means the
date that this Plan (as an amendment and restatement of the Prior Plan) is
approved by the stockholders of the Company.     (q)   “Employee” means any
person employed by the Company or an Affiliate. Service as a Director or payment
of a director’s fee by the Company or an Affiliate shall not be sufficient to
constitute “employment” by the Company or an Affiliate.     (r)   “Entity” means
a corporation, partnership or other entity.     (s)   “Exchange Act” means the
Securities Exchange Act of 1934, as amended.     (t)   “Exchange Act Person”
means any natural person, Entity or “group” (within the meaning of Section 13(d)
or 14(d) of the Exchange Act), except that “Exchange Act Person” shall not
include (A) the Company or any Subsidiary of the Company, (B) any employee
benefit plan of the Company or any Subsidiary of the Company or any trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any Subsidiary of the Company, (C) an underwriter temporarily holding
securities pursuant to an offering of such securities, or (D) an Entity Owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their Ownership of stock of the Company.     (u)   “Fair
Market Value” means, as of any date, the value of the Common Stock determined as
follows:

  (i)   If the Common Stock is listed on any established stock exchange or
traded on the Nasdaq National Market or the Nasdaq SmallCap Market, the Fair
Market Value of a share of Common Stock shall be the closing sales price for
such stock (or the closing bid, if no sales were reported) as quoted on such
exchange or market (or the exchange or market with the greatest volume of
trading in the Common Stock) on the last market trading day prior to the day of
determination, as reported in The Wall Street Journal or such other source as
the Board deems reliable.     (ii)   In the absence of such markets for the
Common Stock, the Fair Market Value shall be determined in good faith by the
Board.

 



--------------------------------------------------------------------------------



 



  (v)   “Initial Grant” means an Option granted to a Non-Employee Director who
meets the specified criteria pursuant to Section 6(a).     (w)   “Non-Employee
Director” means a Director who is not an Employee.     (x)   “Nonstatutory Stock
Option” means an Option not intended to qualify as an incentive stock option
within the meaning of Section 422 of the Code and the regulations promulgated
thereunder.     (y)   “Officer” means a person who is an officer of the Company
within the meaning of Section 16 of the Exchange Act and the rules and
regulations promulgated thereunder.     (z)   “Option” means a Nonstatutory
Stock Option granted pursuant to the Plan.     (aa)   “Option Agreement” means a
written agreement between the Company and an Optionholder evidencing the terms
and conditions of an individual Option grant. Each Option Agreement shall be
subject to the terms and conditions of the Plan.     (bb)   “Optionholder” means
a person to whom an Option is granted pursuant to the Plan or, if applicable,
such other person who holds an outstanding Option.     (cc)   “Own,” “Owned,”
“Owner,” “Ownership” A person or Entity shall be deemed to “Own,” to have
“Owned,” to be the “Owner” of, or to have acquired “Ownership” of securities if
such person or Entity, directly or indirectly, through any contract,
arrangement, understanding, relationship or otherwise, has or shares voting
power, which includes the power to vote or to direct the voting, with respect to
such securities.     (dd)   “Plan” means this GTx, Inc. Amended and Restated
2004 Non-Employee Directors’ Stock Option Plan.     (ee)   “Rule 16b-3” means
Rule 16b-3 promulgated under the Exchange Act or any successor to Rule 16b-3, as
in effect from time to time.     (ff)   “Securities Act” means the Securities
Act of 1933, as amended.     (gg)   “Subsidiary” means, with respect to the
Company, (i) any corporation of which more than fifty percent (50%) of the
outstanding capital stock having ordinary voting power to elect a majority of
the board of directors of such corporation (irrespective of whether, at the
time, stock of any other class or classes of such corporation shall have or
might have voting power by reason of the happening of any contingency) is at the
time, directly or indirectly, Owned by the Company, and (ii) any partnership in
which the Company has a direct or indirect interest (whether in the form of
voting or participation in profits or capital contribution) of more than fifty
percent (50%).

3.   Administration.

  (a)   Administration by Board. The Board shall administer the Plan. The Board
may not delegate administration of the Plan to a committee.     (b)   Powers of
Board. The Board shall have the power, subject to, and within the limitations
of, the express provisions of the Plan:

  (i)   To determine the provisions of each Option to the extent not specified
in the Plan.     (ii)   To construe and interpret the Plan and Options granted
under it, and to establish, amend and revoke rules and regulations for its
administration. The Board, in the exercise of this power, may correct any
defect, omission or inconsistency in the Plan or in any Option Agreement, in a
manner and to the extent it shall deem necessary or expedient to make the Plan
fully effective.

 



--------------------------------------------------------------------------------



 



  (iii)   To amend the Plan or an Option as provided in Section 12.     (iv)  
Generally, to exercise such powers and to perform such acts as the Board deems
necessary or expedient to promote the best interests of the Company and that are
not in conflict with the provisions of the Plan.

  (c)   Effect of Board’s Decision. All determinations, interpretations and
constructions made by the Board in good faith shall not be subject to review by
any person and shall be final, binding and conclusive on all persons.

4.   Shares Subject to the Plan.

  (a)   Share Reserve. Subject to the provisions of Section 11 relating to
adjustments upon changes in the Common Stock, the Common Stock that may be
issued pursuant to Options shall not exceed in the aggregate two hundred
sixty-eight thousand (268,000) shares of Common Stock, plus an annual increase
for ten years beginning on January 1, 2007 and ending on (and including)
January 1, 2016 equal to the lesser of (i) the number of shares of Common Stock
subject to Options granted during the prior calendar year, or (ii) one hundred
thousand (100,000) shares of Common Stock. Notwithstanding the foregoing, the
Board may act, prior to the first day of any fiscal year of the Company, to
increase the share reserve by such number of shares of Common Stock as the Board
shall determine, which number shall be less than each of (i) and (ii).     (b)  
Reversion of Shares to the Share Reserve. If any Option shall for any reason
expire or otherwise terminate, in whole or in part, without having been
exercised in full, the shares of Common Stock not acquired under such Option
shall revert to and again become available for issuance under the Plan.     (c)
  Source of Shares. The shares of Common Stock subject to the Plan may be
unissued shares or reacquired shares, bought on the market or otherwise.

5.   Eligibility.

     The Options, as set forth in Section 6, automatically shall be granted
under the Plan to all Non-Employee Directors who meet the criteria specified in
Section 6. Notwithstanding the foregoing, a Non-Employee Director shall not be
eligible for the grant of an Option under the Plan if the Non-Employee Director
is the Owner, directly or indirectly, of securities of the Company representing
more than ten percent (10%) of the combined voting power of the Company’s then
outstanding securities.

6.   Non-Discretionary Grants.

  (a)   Initial Grants. Without any further action of the Board, each person who
after the Effective Date is elected or appointed for the first time to be a
Non-Employee Director automatically shall, upon the date of his or her initial
election or appointment to be a Non-Employee Director, be granted an Initial
Grant on the terms and conditions set forth herein.     (b)   Annual Grants.
Without any further action of the Board, on the day following each Annual
Meeting, commencing with the Annual Meeting in 2006, each person who is then a
Non-Employee Director automatically shall be granted an Annual Grant on the
terms and conditions set forth herein; provided, however, that if the person has
not been serving as a Non-Employee Director for the entire period since the
preceding Annual Meeting, then the number of shares subject to such Annual Grant
shall be reduced pro rata for each full month prior to the date of grant during
which such person did not serve as a Non-Employee Director.     (c)   Number of
Shares Subject to Initial Grants and Annual Grants. The number of shares of
Common Stock subject to each Initial Grant and each Annual Grant shall be
determined as follows:

  (i)   The number of shares of Common Stock subject to each Initial Grant shall
initially be ten thousand (10,000) shares of Common Stock, which such number of
shares may be increased or decreased by the Board in its sole discretion.

 



--------------------------------------------------------------------------------



 



  (ii)   The number of shares of Common Stock subject to each Annual Grant shall
initially be eight thousand (8,000) shares of Common Stock, which such number of
shares may be increased or decreased by the Board in its sole discretion;
provided, however, that any increase or decrease in number of shares subject to
an Annual Grant shall be applicable to all Non-Employee Directors receiving an
Annual Grant on a particular grant date.

7.   Option Provisions.

     Each Option shall be in such form and shall contain such terms and
conditions as required by the Plan. Each Option shall contain such additional
terms and conditions, not inconsistent with the Plan, as the Board shall deem
appropriate. Each Option shall include (through incorporation of provisions
hereof by reference in the Option or otherwise) the substance of each of the
following provisions:

  (a)   Term. No Option shall be exercisable after the expiration of ten (10)
years from the date it was granted.     (b)   Exercise Price. The exercise price
of each Option shall be one hundred percent (100%) of the Fair Market Value of
the stock subject to the Option on the date the Option is granted.     (c)  
Consideration. The purchase price of stock acquired pursuant to an Option may be
paid, to the extent permitted by applicable law, in any combination of (i) cash
or check, (ii) delivery to the Company of other Common Stock or (iii) pursuant
to a program developed under Regulation T as promulgated by the Federal Reserve
Board that, prior to the issuance of Common Stock, results in either the receipt
of cash (or check) by the Company or the receipt of irrevocable instructions to
pay the aggregate exercise price to the Company from the sales proceeds. The
purchase price of Common Stock acquired pursuant to an Option that is paid by
delivery to the Company of other Common Stock acquired, directly or indirectly
from the Company, shall be paid only by shares of the Common Stock of the
Company that have been held for more than six (6) months (or such longer or
shorter period of time required to avoid a charge to earnings for financial
accounting purposes).     (d)   Transferability. An Option is transferable by
will or by the laws of descent and distribution. An Option also may be
transferable upon written consent of the Company if, at the time of transfer, a
Form S-8 registration statement under the Securities Act is available for the
exercise of the Option and the subsequent resale of the underlying securities.
In addition, an Optionholder may, by delivering written notice to the Company,
in a form provided by or otherwise satisfactory to the Company, designate a
third party who, in the event of the death of the Optionholder, shall thereafter
be entitled to exercise the Option.     (e)   Vesting. Options shall vest as
follows:

  (i)   Initial Grants: 1/3rd of the shares shall vest annually on the
anniversary of the date of grant, so that the Initial Grant is fully vested
after 3 years.     (ii)   Annual Grants: 1/3rd of the shares shall vest annually
on the anniversary of the date of grant, so that the Annual Grant is fully
vested after 3 years.

  (f)   Early Exercise. The Option may, but need not, include a provision
whereby the Optionholder may elect at any time before the Optionholder’s
Continuous Service terminates to exercise the Option as to any part or all of
the shares of Common Stock subject to the Option prior to the full vesting of
the Option. Any unvested shares of Common Stock so purchased may be subject to a
repurchase option in favor of the Company or to any other restriction the Board
determines to be appropriate. The Company will not exercise its repurchase
option until at least six (6) months (or such longer or shorter period of time
required to avoid a charge to earnings for financial accounting purposes) have
elapsed following exercise of the Option unless the Board otherwise specifically
provides in the Option.     (g)   Termination of Continuous Service. In the
event an Optionholder’s Continuous Service terminates (other than upon the
Optionholder’s death or Disability), the Optionholder may exercise his or her
Option (to the extent that the Optionholder was entitled to exercise it as of
the date of termination) but

 



--------------------------------------------------------------------------------



 



      only within such period of time ending on the earlier of (i) the date
three (3) months following the termination of the Optionholder’s Continuous
Service, or (ii) the expiration of the term of the Option as set forth in the
Option Agreement. If the Optionholder’s Continuous Service terminates either as
a condition of a Change in Control or upon the effectiveness of a Change in
Control then the Optionholder may exercise the outstanding vested portion his or
her Option within such period of time ending on the earlier of (i) the date
twelve (12) months following the termination of the Optionholder’s Continuous
Service, or (ii) the expiration of the term of the Option as set forth in the
Option Agreement. If, after termination, the Optionholder does not exercise his
or her Option within the time specified in the Option Agreement, the Option
shall terminate.

  (h)   Extension of Termination Date. If the exercise of the Option following
the termination of the Optionholder’s Continuous Service (other than upon the
Optionholder’s death or Disability) would be prohibited at any time solely
because the issuance of shares would violate the registration requirements under
the Securities Act, then the Option shall terminate on the earlier of (i) the
expiration of the term of the Option as set forth in the Option Agreement or
(ii) the expiration of a period of three (3) months after the termination of the
Optionholder’s Continuous Service during which the exercise of the Option would
not be in violation of such registration requirements.     (i)   Disability of
Optionholder. In the event an Optionholder’s Continuous Service terminates as a
result of the Optionholder’s Disability, the Optionholder may exercise his or
her Option (to the extent that the Optionholder was entitled to exercise it as
of the date of termination), but only within such period of time ending on the
earlier of (i) the date twelve (12) months following such termination or
(ii) the expiration of the term of the Option as set forth in the Option
Agreement. If, after termination, the Optionholder does not exercise his or her
Option within the time specified herein, the Option shall terminate.     (j)  
Death of Optionholder. In the event (i) an Optionholder’s Continuous Service
terminates as a result of the Optionholder’s death or (ii) the Optionholder dies
within the three-month period after the termination of the Optionholder’s
Continuous Service for a reason other than death, then the Option may be
exercised (to the extent the Optionholder was entitled to exercise the Option as
of the date of death) by the Optionholder’s estate, by a person who acquired the
right to exercise the Option by bequest or inheritance or by a person designated
to exercise the Option upon the Optionholder’s death, but only within the period
ending on the earlier of (1) the date eighteen (18) months following the date of
death or (2) the expiration of the term of such Option as set forth in the
Option Agreement. If, after death, the Option is not exercised within the time
specified herein, the Option shall terminate.

8.   Securities Law Compliance.

     The Company shall seek to obtain from each regulatory commission or agency
having jurisdiction over the Plan such authority as may be required to grant
Options and to issue and sell shares of Common Stock upon exercise of the
Options; provided, however, that this undertaking shall not require the Company
to register under the Securities Act the Plan, any Option or any stock issued or
issuable pursuant to any such Option. If, after reasonable efforts, the Company
is unable to obtain from any such regulatory commission or agency the authority
which counsel for the Company deems necessary for the lawful issuance and sale
of stock under the Plan, the Company shall be relieved from any liability for
failure to issue and sell stock upon exercise of such Options unless and until
such authority is obtained.

9.   Use of Proceeds from Stock.

     Proceeds from the sale of stock pursuant to Options shall constitute
general funds of the Company.

10.   Miscellaneous.

  (a)   Stockholder Rights. No Optionholder shall be deemed to be the holder of,
or to have any of the rights of a holder with respect to, any shares subject to
such Option unless and until such Optionholder has satisfied all requirements
for exercise of the Option pursuant to its terms.     (b)   No Service Rights.
Nothing in the Plan or any instrument executed or Option granted pursuant
thereto shall confer upon any Optionholder any right to continue to serve the
Company as a Non-Employee

 



--------------------------------------------------------------------------------



 



      Director or shall affect the right of the Company or an Affiliate to
terminate (i) the employment of an Employee with or without notice and with or
without cause, (ii) the service of a Consultant pursuant to the terms of such
Consultant’s agreement with the Company or an Affiliate or (iii) the service of
a Director pursuant to the Bylaws of the Company or an Affiliate, and any
applicable provisions of the corporate law of the state in which the Company or
the Affiliate is incorporated, as the case may be.     (c)   Investment
Assurances. The Company may require an Optionholder, as a condition of
exercising or acquiring stock under any Option, (i) to give written assurances
satisfactory to the Company as to the Optionholder’s knowledge and experience in
financial and business matters and/or to employ a purchaser representative
reasonably satisfactory to the Company who is knowledgeable and experienced in
financial and business matters and that he or she is capable of evaluating,
alone or together with the purchaser representative, the merits and risks of
exercising the Option; and (ii) to give written assurances satisfactory to the
Company stating that the Optionholder is acquiring the stock subject to the
Option for the Optionholder’s own account and not with any present intention of
selling or otherwise distributing the stock. The foregoing requirements, and any
assurances given pursuant to such requirements, shall be inoperative if (1) the
issuance of the shares upon the exercise or acquisition of stock under the
Option has been registered under a then currently effective registration
statement under the Securities Act or (2) as to any particular requirement, a
determination is made by counsel for the Company that such requirement need not
be met in the circumstances under the then applicable securities laws. The
Company may, upon advice of counsel to the Company, place legends on stock
certificates issued under the Plan as such counsel deems necessary or
appropriate in order to comply with applicable securities laws, including, but
not limited to, legends restricting the transfer of the stock.     (d)  
Withholding Obligations. The Optionholder may satisfy any federal, state or
local tax withholding obligation relating to the exercise or acquisition of
stock under an Option by any of the following means (in addition to the
Company’s right to withhold from any compensation paid to the Optionholder by
the Company) or by a combination of such means: (i) tendering a cash payment;
(ii) authorizing the Company to withhold shares from the shares of the Common
Stock otherwise issuable to the Optionholder as a result of the exercise or
acquisition of stock under the Option; provided, however, that no shares of
Common Stock are withheld with a value exceeding the minimum amount of tax
required to be withheld by law; or (iii) delivering to the Company owned and
unencumbered shares of the Common Stock.

11.   Adjustments upon Changes in Common Stock.

  (a)   Capitalization Adjustments. If any change is made in, or other events
occur with respect to, the stock subject to the Plan, or subject to any Option,
without the receipt of consideration by the Company (through merger,
consolidation, reorganization, recapitalization, reincorporation, stock
dividend, dividend in property other than cash, stock split, liquidating
dividend, combination of shares, exchange of shares, change in corporate
structure or other transaction not involving the receipt of consideration by the
Company (each a “Capitalization Adjustment”)), the Plan will be appropriately
adjusted in the class(es) and maximum number of securities subject both to the
Plan pursuant to Section 4 and to the nondiscretionary Options specified in
Section 6, and the outstanding Options will be appropriately adjusted in the
class(es) and number of securities and price per share of stock subject to such
outstanding Options. The Board shall make such adjustments, and its
determination shall be final, binding and conclusive. (The conversion of any
convertible securities of the Company shall not be treated as a transaction
“without receipt of consideration” by the Company.)     (b)   Dissolution or
Liquidation. In the event of a dissolution or liquidation of the Company, then
all outstanding Options shall terminate immediately prior to the completion of
such dissolution or liquidation.     (c)   Corporate Transaction. In the event
of a Corporate Transaction, any surviving corporation or acquiring corporation
may assume any or all Options outstanding under the Plan or may substitute
similar stock options for Options outstanding under the Plan (it being
understood that similar stock options include, but are not limited to, options
to acquire the same consideration paid to the stockholders or the Company, as
the case may be, pursuant to the Corporate Transaction). In the event

 



--------------------------------------------------------------------------------



 



      that any surviving corporation or acquiring corporation does not assume
any or all such outstanding Options or substitute similar stock options for such
outstanding Options, then with respect to Options that have been neither assumed
nor substituted and that are held by Optionholders whose Continuous Service has
not terminated prior to the effective time of the Corporate Transaction, the
vesting of such Options (and, if applicable, the time at which such Options may
be exercised) shall (contingent upon the effectiveness of the Corporate
Transaction) be accelerated in full to a date prior to the effective time of
such Corporate Transaction as the Board shall determine (or, if the Board shall
not determine such a date, to the date that is five (5) days prior to the
effective time of the Corporate Transaction), and the Options shall terminate if
not exercised (if applicable) at or prior to such effective time. With respect
to any other Options outstanding under the Plan that have been neither assumed
nor substituted, the vesting of such Options (and, if applicable, the time at
which such Options may be exercised) shall not be accelerated unless otherwise
provided in Section 11(d) or in a written agreement between the Company or any
Affiliate and the holder of such Options, and such Options shall terminate if
not exercised (if applicable) prior to the effective time of the Corporate
Transaction.

  (d)   Change in Control. If a Change in Control occurs, then, immediately
prior to such Change in Control, the Optionholder’s Options shall become fully
vested and exercisable. In the event that an Optionholder is required to resign
his or her position as a Non-Employee Director as a condition of a Change in
Control, the outstanding Options of such Optionholder shall become fully vested
and exercisable immediately prior to the effectiveness of such resignation.    
(e)   Parachute Payments. If the acceleration of the vesting and exercisability
of Options provided for in Section 11(c), together with payments and other
benefits of an Optionholder, (collectively, the “Payment”) (i) constitute a
“parachute payment” within the meaning of Section 280G of the Code, or any
comparable successor provisions, and (ii) but for this Section 11(e) would be
subject to the excise tax imposed by Section 4999 of the Code, or any comparable
successor provisions (the “Excise Tax”), then such Payment shall be either (1)
provided to such Optionholder in full, or (2) provided to such Optionholder as
to such lesser extent that would result in no portion of such Payment being
subject to the Excise Tax, whichever of the foregoing amounts, when taking into
account applicable federal, state, local and foreign income and employment
taxes, the Excise Tax, and any other applicable taxes, results in the receipt by
such Optionholder, on an after-tax basis, of the greatest amount of the Payment,
notwithstanding that all or some portion of the Payment may be subject to the
Excise Tax.

     Unless the Company and such Optionholder otherwise agree in writing, any
determination required under this Section 11(e) shall be made in writing in good
faith by the Accountant. If a reduction in the Payment is to be made as provided
above, reductions shall occur in the following order unless the Optionholder
elects in writing a different order (provided, however, that such election shall
be subject to Company approval if made on or after the date that triggers the
Payment or a portion thereof): reduction of cash payments; cancellation of
accelerated vesting of Options; reduction of employee benefits. If acceleration
of vesting of Options is to be reduced, such acceleration of vesting shall be
cancelled in the reverse order of date of grant of Options (i.e., earliest
granted Option cancelled last) unless the Optionholder elects in writing a
different order for cancellation.
     For purposes of making the calculations required by this Section 11(e), the
Accountant may make reasonable assumptions and approximations concerning
applicable taxes and may rely on reasonable, good faith interpretations
concerning the application of the Code and other applicable legal authority. The
Company and the Optionholder shall furnish to the Accountant such information
and documents as the Accountant may reasonably request in order to make such a
determination. The Company shall bear all costs the Accountant may reasonably
incur in connection with any calculations contemplated by this Section 11(e).
     If, notwithstanding any reduction described above, the Internal Revenue
Service (the “IRS”) determines that the Optionholder is liable for the Excise
Tax as a result of the Payment, then the Optionholder shall be obligated to pay
back to the Company, within thirty (30) days after a final IRS determination or,
in the event that the Optionholder challenges the final IRS determination, a
final judicial determination, a portion of the Payment equal to the “Repayment
Amount.” The Repayment Amount with respect to the Payment shall be the smallest
such amount, if any, as shall be required to be paid to the Company so that the
Optionholder’s net after-tax proceeds with respect to the Payment (after taking
into account the payment of the Excise Tax and all other applicable taxes
imposed on the Payment) shall be maximized. The Repayment Amount with respect to
the Payment shall be zero if a Repayment Amount of more than zero would not
result in the Optionholder’s net after-tax proceeds with respect to the Payment
being maximized. If the Excise Tax is not eliminated pursuant to this paragraph,
the Optionholder shall pay the Excise Tax.

 



--------------------------------------------------------------------------------



 



     Notwithstanding any other provision of this Section 11(e), if (i) there is
a reduction in the Payment as described above, (ii) the IRS later determines
that the Optionholder is liable for the Excise Tax, the payment of which would
result in the maximization of the Optionholder’s net after-tax proceeds of the
Payment (calculated as if the Payment had not previously been reduced), and
(iii) the Optionholder pays the Excise Tax, then the Company shall pay or
otherwise provide to the Optionholder that portion of the Payment that was
reduced pursuant to this Section 11(e) contemporaneously or as soon as
administratively possible after the Optionholder pays the Excise Tax so that the
Optionholder’s net after-tax proceeds with respect to the Payment are maximized.
     If the Optionholder either (i) brings any action to enforce rights pursuant
to this Section 11(e), or (ii) defends any legal challenge to his or her rights
under this Section 11(e), the Optionholder shall be entitled to recover
attorneys’ fees and costs incurred in connection with such action, regardless of
the outcome of such action; provided, however, that if such action is commenced
by the Optionholder, the court finds that the action was brought in good faith.

12.   Amendment of the Plan and Options.

  (a)   Amendment of Plan. The Board, at any time and from time to time, may
amend the Plan. However, except as provided in Section 11 relating to
adjustments upon changes in Common Stock, no amendment shall be effective unless
approved by the stockholders of the Company to the extent stockholder approval
is necessary to satisfy the requirements of applicable laws.     (b)  
Stockholder Approval. The Board, in its sole discretion, may submit any other
amendment to the Plan for stockholder approval.     (c)   No Impairment of
Rights. Rights under any Option granted before amendment of the Plan shall not
be impaired by any amendment of the Plan unless (i) the Company requests the
consent of the Optionholder and (ii) the Optionholder consents in writing.    
(d)   Amendment of Options. The Board, at any time, and from time to time, may
amend the terms of any one or more Options; provided, however, that the rights
under any Option shall not be impaired by any such amendment unless (i) the
Company requests the consent of the Optionholder and (ii) the Optionholder
consents in writing.

13.   Termination or Suspension of the Plan.

  (a)   Plan Term. The Board may suspend or terminate the Plan at any time. No
Options may be granted under the Plan while the Plan is suspended or after it is
terminated.     (b)   No Impairment of Rights. Suspension or termination of the
Plan shall not impair rights and obligations under any Option granted while the
Plan is in effect except with the written consent of the Optionholder.

14.   Effective Date of Plan.

     This Plan (as an amendment and restatement of the Prior Plan) shall become
effective on the Effective Date.

15.   Choice of Law.

     The law of the state of Delaware shall govern all questions concerning the
construction, validity and interpretation of this Plan, without regard to such
state’s conflict of laws rules.

 